          Case 19-30728 Document 13 Filed in TXSB on 03/08/19 Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

IN RE:                                             §   CASE NO. 19-30728--7
                                                   §
CHARLES RANDALL TUCKER,                            §
   Debtor                                          §   CHAPTER 7
                                                   §
LAKEVIEW LOAN SERVICING,                           §
LLC,                                               §
    Movant                                         §   HEARING DATE: 04/08/2019
                                                   §
v.                                                 §   TIME: 01:30 PM
                                                   §
CHARLES RANDALL TUCKER;                            §
and RANDY W. WILLIAMS,                             §
Trustee                                            §
     Respondents                                   §   JUDGE EDUARDO V. RODRIGUEZ

MOTION FOR RELIEF FROM THE STAY REGARDING NON-EXEMPT PROPERTY

THIS IS A MOTION FOR RELIEF FROM THE AUTOMATIC STAY. IF YOU OBJECT TO THE GRANTING OF
RELIEF FROM THE AUTOMATIC STAY, YOU SHOULD CONTACT THE MOVANT IMMEDIATELY TO TRY
TO REACH AN AGREEMENT. IF YOU CANNOT REACH AN AGREEMENT, YOU MUST FILE A WRITTEN
RESPONSE AND SEND A COPY TO MOVANT NOT LATER THAN APRIL 01, 2019 AND YOU MUST
ATTEND THE HEARING.

THE COPY SENT TO THE MOVANT MUST BE DELIVERED BY HAND OR ELECTRONIC DELIVERY IF IT IS
SENT LESS THAN 7 DAYS PRIOR TO THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE
HEARING MAY BE AN EVIDENTIARY HEARING AND THE COURT MAY GRANT OR DENY RELIEF FROM
THE STAY BASED ON THE EVIDENCE PRESENTED AT THIS HEARING. IF A TIMELY OBJECTION IS
FILED, THE COURT WILL CONDUCT A HEARING ON THIS MOTION ON APRIL 08, 2019 AT 1:30 PM IN
COURTROOM #401, 515 RUSK AVENUE, HOUSTON, TX 77002.

1. This Motion requests an order from the Bankruptcy Court authorizing the person filing this
motion to foreclose on or to repossess the property that is identified in paragraph 3.

2. Movant: LAKEVIEW LOAN SERVICING, LLC

3. Movant, directly or as agent for the holder, holds a security interest in certain real property of
the Debtor(s) having an address of

     4812 LORCA LANE
     LEAGUE CITY, TX 77573

and a legal description of:
     LOT SEVENTEEN (17), IN BLOCK ONE (1), OF FINAL PLAT MAR BELLA, SECTION
     16-A, A SUBDIVISION IN GALVESTON COUNTY, TEXAS, ACCORDING TO THE
SO2120E-45/M-200-MFR-NonEx-CR/Southern/HOUSTON/00000008185472                               Page 1 of 4
          Case 19-30728 Document 13 Filed in TXSB on 03/08/19 Page 2 of 4



     MAP OR PLAT THEREOF RECORDED IN PLAT RECORD 2014A, MAP NUMBERS
     122 AND 123 OF THE MAP RECORDS OF GALVESTON COUNTY, TEXAS.

4. Movant has reviewed the schedules filed in this case. The property described in paragraph 3
is not listed on debtor(s)' Schedule C.

5. Type of collateral (e.g. Home, Manufactured Home, Car, Truck, Motorcycle): Real Estate
property Home.

6. Debtor’s scheduled value of property: $276,980.00.

7. Movant’s estimated value of property: $276,980.00.

8. As of February 21, 2019 the total amount owed to movant: $254,888.32.

9. Estimated equity (paragraph 7 minus paragraph 8): $22,091.68.

10. As of February 21, 2019 the total pre-petition arrearages: $9,885.68.

11. Total post-petition arrearages: $2,326.92, representing the March 1, 2019 mortgage payment.

12. Amount of unpaid, past due property taxes, if applicable: N/A.

13. Expiration date on insurance policy, if applicable: N/A.

14.       X        Movant seeks relief based on the debtor(s)' failure to make payments and
Lack of a realizable equity. The Debtor(s)’ payment history is attached as exhibit “A”. Movant
represents that the attached payment history is a current payment history reflecting all payments,
advances, charges and credits from the beginning of the loan. Movant further represents that the
payment history is self explanatory or can be interpreted by application of coding information
that is also attached. Movant acknowledges that the Court may prohibit the use of parol evidence
to interpret a payment history that does not satisfy these representations.
15.                Movant seeks relief based on the debtor(s)' failure to provide a certificate of
insurance reflecting insurance coverage as required by the debtor's pre-petition contracts.

16. Name of Co-Debtor: Not Applicable

17. Based on the foregoing, movant seeks termination of the automatic stay to allow movant to
foreclose or repossess the debtor(s)’ property and seeks to recover its costs and attorneys’ fees in
an amount not to exceed the amount listed in paragraph 9.

18. Movant certifies that prior to filing this motion an attempt was made to confer with the
Debtor(s)’ counsel (or with Debtor(s), if pro se) either by telephone, by email or by facsimile, by
the following person on the following date and time:




SO2120E-45/M-200-MFR-NonEx-CR/Southern/HOUSTON/00000008185472                               Page 2 of 4
          Case 19-30728 Document 13 Filed in TXSB on 03/08/19 Page 3 of 4



Mitchell Buchman sent an email to the chapter 7 trustee and the debtor's attorney. The
chapter 7 trustee responded that he is opposed to the motion.

March 01, 2019 at 10:42 a.m.

An agreement could not be reached. If requested by debtor and debtor's counsel, a payment
history in the form attached to this motion was provided at least two days, excluding
intermediate weekends and holidays, before this motion was filed.


Date: 03/08/2019                      /s/ MITCHELL BUCHMAN
                                      MITCHELL BUCHMAN
                                      TX NO. 03290750
                                      S.D. TX NO. 6328
                                      1900 ST. JAMES PLACE SUITE 500
                                      HOUSTON, TX 77056
                                      Telephone: (713) 621-8673
                                      Facsimile: (713) 621-8583
                                      E-mail: SDECF@BDFGROUP.COM
                                      ATTORNEY FOR MOVANT


              Certificate of Service and Certificate of Compliance with BLR 4001

        A copy of this motion was served on the persons shown on exhibit “1” at the addresses
reflected on that exhibit on March 08, 2019 via electronic means as listed on the Court's ECF
Noticing System or by prepaid United States first class mail. Movant certifies that movant has
complied with Bankruptcy Local Rule 4001.

                                      /s/ MITCHELL BUCHMAN
                                      MITCHELL BUCHMAN
                                      TX NO. 03290750
                                      S.D. TX NO. 6328
                                      1900 ST. JAMES PLACE SUITE 500
                                      HOUSTON, TX 77056
                                      Telephone: (713) 621-8673
                                      Facsimile: (713) 621-8583
                                      E-mail: SDECF@BDFGROUP.COM
                                      ATTORNEY FOR MOVANT




SO2120E-45/M-200-MFR-NonEx-CR/Southern/HOUSTON/00000008185472                            Page 3 of 4
          Case 19-30728 Document 13 Filed in TXSB on 03/08/19 Page 4 of 4



                                                EXHIBIT 1

DEBTOR:
CHARLES RANDALL TUCKER
2614 BURKE ROAD
PASADENA, TX 77502

CHARLES RANDALL TUCKER
4812 LORCA LANE
LEAGUE CITY, TX 77573

TRUSTEE:
RANDY W. WILLIAMS
7924 BROADWAY
SUITE 104
PEARLAND, TX 77581

US TRUSTEE:
515 RUSK AVE
SUITE 3516
HOUSTON, TX 77002

DEBTOR'S ATTORNEY:
MARGARET MAXWELL MCCLURE
909 FANNIN STREET, STE 3810
HOUSTON, TX 77010

MORTGAGORS:
ANNALIZA L TUCKER
4812 LORCA LANE
LEAGUE CITY, TX 77573

PARTIES IN INTEREST:
MAR BELLA COMMUNITY, INC./LEAD ASSOCIATION MANAGEMENT
P.O. BOX 52954
PHOENIX, AZ 85072

PARTIES REQUESTING NOTICE:
None




SO2120E-45/M-200-MFR-NonEx-CR/Southern/HOUSTON/00000008185472               Page 4 of 4
